Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	The instant application was filed 18 November 2020.  Claims 1-20 are currently pending and examined on the merits within.

Claim Objections
2.	Claim 5 is objected to because of the following informalities: magnesium is recited twice.  Appropriate correction is required. 

3.	Claims 17 is objected to because of the following informalities: “comprises reduced amounts of,” should instead recite “comprises reduced amounts of”.  Appropriate correction is required. 

4.	Claim 18 is objected to because of the following informalities: “free of one or more of,” should instead recite “free of one or more of”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product without significantly more. The claim(s) recite(s) a micronutrient supplement personalized for one or more characteristics of an individual, the personalized characteristics comprising one or more of race, ethnicity, sex, age, height, and weight, pregnancy/lactation status, living environment, family income, family size, education status and achievement, personal health history, family health history, eating status, and dietary inventory.
	The limitation of “personalized for one or more characteristics” is an intended use that can be performed in the mind.  There is no actual step of how to personalize the composition or what is in the composition. Dependent claims 5, 11, and 15 comprise one or more of Vitamin A, Vitamin B6, Vitamin B12, Vitamin C, Vitamin D, choline, chromium, folate, lycopene, magnesium, niacin, potassium, thiamine, riboflavin and zinc.  One or more of these are naturally occurring elements or compounds and not significantly more. Regarding claims 1-4, 7-10, 12-14, and 16-18 this judicial exception is not integrated into a practical application because the supplement does not include any ingredients, only personalization for one or more characteristics. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim is directed to a product not comprising any components, and the intended use is based on personalization that can be performed by a mental process. Regarding claims 5, 11, 15, and 20 this judicial exception is not integrated into a practical application because the ingredients included can be a naturally occurring compound or element. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the claim is directed to a product comprising naturally occurring elements or compounds.  The claims are not patent eligible. 

Claim Rejections – 35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3, 9, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Regarding instant claims 3, 9, 13, and 17, the phrase “reduced amounts….than a comparative micronutrient supplement” is not defined by the claim nor does the specification provide a standard for ascertaining the requisite metes and bounds, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections – 35 U.S.C. 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montesinos et al. (U.S. Patent Application Publication No. 2013/0224281).
	Regarding instant claims 1-2, 7-8, 12, and 16,  Montesinos et al. disclose a micronutrient multivitamin composition.  See abstract. The personalization for one or more characteristics is an intended use of the composition.  
	Regarding instant claims 3-4, 9-10, 13-14, and 18, beta-carotene is provided in amounts of 0 to 10000 IU.  Although “reduced amounts” and “substantially free” are not defined, 0 IU of beta-carotene should read on these values. See claim 2. 
	Regarding instant claims 5, 11, and 15, the composition comprises Vitamin A, Vitamin C, Vitamin D, riboflavin, niacin, etc. See claim 2. 
	Regarding instant claim 6, the composition comprises 
	2500 to 10000 IU Vitamin A (which converts to 750-3000 mcg using the conversion 1 IU = 0.3 mcg);
	60 to 500 mg Vitamin C which overlaps the range of 100 mg to 500 mg Vitamin C;
 	400 to 2000 IU of Vitamin D (which converts to 10 -50 mcg using the conversion 1 IU = 0.025 mcg);
	 1.7 to 50 mg of riboflavin which overlaps 0.5 mg to 5 mg riboflavin;
	2 to 50 mg of Vitamin B6 which overlaps 15 mg to 100 mg;
	 about 200 to 800 µg of folate which overlaps about 800 mcg to about 3500 mcg folate;
	 6 to 50 µg vitamin B12, which overlaps about 2 to 12 mcg;
	 0 to 500 mg of choline which overlaps 5 to 15 mg choline;
	 0 to 400 mg magnesium which overlaps 100 to 500 mg;
	15 to 80 mg zinc which overlaps 5 to 30 mg;
	 0 to 600 µg of chromium which overlaps 30 to 120 mcg;
	 0 to 3500 mg of potassium which overlaps 10 to 50 mg potassium,
	 and 1 to 10 mg lycopene which overlaps 0.5 to 1.5 mg lycopene.  See claims 2 and 5.  
	Regarding instant claim 17, Vitamin E is provided in amounts as low as 30 IU, beta-carotene is provided in amounts as low as 0 IU, calcium may be present in amounts as low as 0 mg, copper may be present in amounts as low as 0 mg, iron is not disclosed and thus not in the composition, manganese is in amounts as low as 1 mg, molybdenum is in amounts as low as 0 mg, and riboflavin is in amounts as low as 1.7 mg. See table 1.  The phrase “reduced amounts” is not defined by the specification nor are comparative micronutrient supplements and thus the values are deemed to meet this limitation. 
	Regarding instant claim 19,  the composition comprises Vitamin A, Vitamin B6, Vitamin B12, Vitamin C, Vitamin D, Vitamin K, chromium, folate, choline, magnesium, niacin, potassium, thiamine, lycopene. See claims 2 and 5. 
	Regarding instant claim 20, the composition comprises selenium.  See claim 2.
	Thus the instant claims are anticipated by Montesinos et al.

Conclusion
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615